Title: To Thomas Jefferson from John Purdon, 7 December 1807
From: Purdon, John
To: Jefferson, Thomas


                        
                            Honourable Sir
                            
                            Philadelphia Decr 7 1807
                        
                        The only apology I can make for this approach and troubling you, is my Zeal for our Countries Cause, as we
                            have a nation too powerfull for any other on that Element to meet them, My humble opinion, Sir, is that we ought to adopt
                            a mode to combat them, and with what is said, in the small piece, of fire Vessals, this they cannot counteract, If rightly
                            managed, will prevent them from ever entering our harbours in an hostile manner. There are some parts of it I did not think
                            proper at the time to point out. That is, first, the force that can be given to these Chains of fireship, that no power
                            the enimy can exert, will put them out of the Course their Commander designs them. & Secondly, The way our men can be in
                            little or no danger from their Cannon, can Graple with theirs, stay along side of the Enemy, till they are in flame. and
                            tho their own are so, from stem to stern, yet they may come away at their leasure without hurt If Gentlemen to whose care
                            such concerns are commited, will Condescend to consider this plan of Defence. I Shall point out those parts to the
                            public, at any time if required Wishing You, Sir, long life, and to be, as you have been, a blessing to your Country is
                            the sincere prayer of, Honoured Sir 
                  Your very obedient and Humble Servant
                        
                            John Purdon
                            
                        
                    